Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2015/0182043 to Vickerman.
Claim 1, Vickerman discloses an apparatus comprising: a sleep sack to be worn by a baby; a right side opening located on one side of the sleep sack; a left side opening located on an opposite side of the sleep sack; and a left side connector (160a) and a right side connector (160a) which extend laterally outward from the left and right side openings, respectively,
wherein the left and right side connectors are respectively configured to connect to corresponding connectors 155 which are attached to straps 152 and the straps are secured to a structure 170 (fig. 1, 6, & 12).


Claim 2, Vickerman discloses the appartus wherein the right and left side opening are symmetrically positioned on opposite lateral sides of the sleep sack (fig. 1, 6,  & 12).
Claim 3, Vickerman discloses the apparatus wherein the structure includes a mattress 170.
Claim 8, Vickerman discloses the apparatus wherein the left and right side connectors and the corresponding connectors are either a male plug or a female receptacle (fig. 3, 6, & 12).
Claim 9, Vickerman discloses the apparatus wherein the left and right side connectors are attached to a same single strap which extends laterally across a center line on the sleep sack (fig. 12 & 13).
Claim 10, Vickerman discloses the apparatus wherein the left and right side connectors are attached to distinct straps that are fastened to the sleep sack, in which each distinct strap does not extend beyond a center line of the sleep sack (fig. 1, 6, & 12).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0182043 to Vickerman in view of U.S. Pub. No. 2015/0359355 to Rushing et al.
Claim 4, Vickerman discloses the apparatus, but is silent to a movable cover positioned on the straps.  Rushing discloses removable covers (44,46).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ covers as taught by Rushing yielding predictable results that provide greater comfort for the straps and connecters that come in contact with the baby [0070].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0182043 to Vickerman in view of U.S. Pat. No. 5,713,373 to Argentino.  
Claim 5, Vickerman discloses the apparatus wherein the left and right side connectors are attached to straps, but is silent to the straps being attached to an interior.  Argentino discloses straps being attached to an interior of a garment.  It would have been obvious for one having ordinary skill in the art at the time of the invention to attach the straps to the interior as taught by Argentino yielding predictable results that further prevent the baby from having access to the sleep sack of Vickerman. 
Claim 6, Vickerman, as modified, discloses the apparatus wherein the straps are incorporated into the interior, but is silent to selecting stitching as a means of attaching.  Selecting from a plethora of known means of attaching is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select stitching yielding predictable results that provide an equivalent and alternative means to incorporate the straps within the interior.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0182043 to Vickerman in view of U.S. Pub. No. 2014/0165257 to Wynh.  
Claim 7, Vickerman discloses the apparatus, but is silent to a protective layer.  Wynh discloses an additional layer 40.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an additional layer yielding predictable results that provide an additional cover and comfort for the baby.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673